 



Exhibit 10.1
ONYX PHARMACEUTICALS, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
for
N. ANTHONY COLES
     This Executive Employment Agreement (“Agreement”) is entered into as of
February 22, 2008 (the “Effective Date”), by and between N. Anthony Coles
(“Executive”) and Onyx Pharmaceuticals, Inc., a Delaware corporation (the
“Company”).
     Whereas, the Company desires to employ Executive to provide personal
services to the Company, and wishes to provide Executive with certain
compensation and benefits in return for his services; and
     Whereas, Executive wishes to be employed by the Company and provide
personal services to the Company in return for certain compensation and
benefits.
     Now, Therefore, in consideration of the mutual promises and covenants
contained herein, it is hereby agreed by and between the parties hereto as
follows:
     1. Employment by the Company.
          1.1 Position. Subject to terms set forth herein, the Company agrees to
employ Executive in the positions of President and Chief Executive Officer
(“CEO”) and Executive hereby accepts such employment with a start date of
March 31, 2008 or such other mutually agreeable date that may be determined (the
“Start Date”). During the term of his employment with the Company, Executive
will devote his best efforts and substantially all of his business time and
attention to the business of the Company, except as permitted pursuant to
Section 4.1 and for vacation periods and reasonable periods of illness or other
incapacities permitted by the Company’s general employment policies.
          1.2 Duties and Location. Executive shall serve in an executive
capacity and shall perform such duties as are customarily associated with the
position of CEO and as also may be assigned to Executive from time to time
(provided that such duties are consistent with Executive’s position as CEO),
consistent with the Bylaws of the Company and as required by the Company’s Board
of Directors (the “Board”). Executive will report to the Board. Executive’s
primary office location shall be the Company’s headquarters, which is currently
in Emeryville, California. Notwithstanding the foregoing, the Company reserves
the right to reasonably require Executive to perform his duties at places other
than its corporate headquarters from time to time, and to require reasonable
business travel.
          1.3 Policies and Procedures. The employment relationship between the
parties shall also be governed by the general employment policies and practices
of the Company, as they may be modified by the Company within its sole
discretion from time to time, including but not limited to those relating to
protection of confidential information

1.



--------------------------------------------------------------------------------



 



and assignment of inventions, except that when the terms of this Agreement
differ from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.
          1.4 Board of Directors. The Company will use its best efforts to
ensure that Executive is appointed to the Board and Executive agrees to serve as
a director of the Company. Executive agrees that in the event Executive’s
employment with the Company is terminated for any reason, either voluntarily or
involuntarily, with or without Cause, Executive shall resign Executive’s
position as a member of the Board simultaneously with the termination of
Executive’s employment or on such other date as requested by the majority of the
Board.
     2. Compensation.
          2.1 Salary. Executive shall receive for services to be rendered
hereunder an annualized base salary at the rate of $625,000, payable on the
Company’s normal payroll schedule and subject to payroll withholding and
deductions (“Base Salary”). The Base Salary shall be reviewed annually and may
be adjusted as approved by the Board in its discretion; provided, however, that
the Base Salary may only be decreased upon Executive’s written consent.
          2.2 Hiring Bonus. Executive will receive a hiring bonus of $200,000,
subject to payroll deductions and withholdings, and paid within the Company’s
first regular payroll period following the Start Date (the “Hire Bonus”). If
Executive’s employment terminates within twelve (12) months after the Start
Date, due to either a termination for Cause (as defined in Section 5.3(b)) by
the Company or a voluntary termination by Executive for any reason, Executive
will be required to repay a prorated portion of the Hire Bonus to the Company no
later than thirty (30) days after the employment termination date. The repayment
amount will be calculated by reducing the total gross amount of the Hire Bonus
by 1/12th for each complete month of employment by Executive.
          2.3 Annual Bonus. Executive will be eligible to earn an annual target
bonus of one hundred percent (100%) of the Base Salary in effect during the
bonus year (the “Annual Bonus”). Executive is eligible to receive the full
Annual Bonus for the 2008 bonus year, and any Annual Bonus earned by Executive
for 2008 will not be prorated to reflect his mid-year Start Date. Whether the
Annual Bonus is earned, and the amount of the Annual Bonus (if any), will be
determined under the terms of the Company’s Annual Incentive Bonus Program (as
adopted by the Compensation Committee of the Board from time to time), and due
to Executive’s position as CEO his performance shall be measured one hundred
percent (100%) by the Company’s achievement of its corporate performance
targets, as determined by the Board on the recommendation of the Board’s
Compensation Committee. The Board will determine, in its sole discretion, the
applicable corporate performance targets for each bonus year, which may include
corporate financial goals, strategic goals, and clinical development goals. In
order to be eligible to earn the Annual Bonus, Executive must remain an active
employee of the Company through the end of the applicable work year, and
Executive will not earn any Annual Bonus if his employment

2.



--------------------------------------------------------------------------------



 



terminates for any reason before the end of the applicable work year. The
Company shall have the discretion to structure some or all of the Annual Bonus
so that it qualifies as “performance-based compensation” within the meaning of
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).
Executive’s Annual Bonus target will be reviewed annually and may be adjusted by
the Board in its discretion; provided, however, that the Annual Bonus target may
only be decreased upon Executive’s written consent.
          2.4 Standard Company Benefits. Executive shall be entitled to all
rights and benefits for which he is eligible under the terms and conditions of
the standard Company benefits and compensation practices which may be in effect
from time to time and provided by the Company to its employees generally.
          2.5 Equity Awards. Subject to the approval of the Board, Executive
shall receive the following equity awards (the “Equity Awards”), which shall be
granted as of the Start Date:
               (a) Option Grant. Executive shall be granted an option to
purchase 350,000 shares of Company Common Stock (the “Option”), at fair market
value as of the Start Date as determined by the Board, pursuant to the Company’s
2005 Equity Incentive Plan (the “Plan”). Except as otherwise provided herein,
subject to Executive’s continuous service to the Company (as defined in the
Plan), the Option will vest and become exercisable over four (4) years, with
twenty-five percent (25%) of the shares covered by the Option vesting and
becoming exercisable on the first year anniversary of the Start Date and the
remaining seventy-five percent (75%) of the shares covered by the Option vesting
and becoming exercisable in thirty-six (36) equal monthly installments
thereafter. The Option shall be governed by the terms and conditions set forth
in the Plan, and in the applicable stock option agreement and grant document.
               (b) Time-Vested Restricted Stock Grant. Executive shall be
granted a restricted stock award covering 50,000 shares of Company Common Stock
(the “Time-Vested Restricted Stock Grant”), pursuant to the Plan. Except as
otherwise provided herein, subject to Executive’s continuous service to the
Company (as defined in the Plan), the Time-Vested Restricted Stock Grant will
vest in a series of three (3) successive equal annual installments over the
three (3)-year period measured from the Start Date. The Time-Vested Restricted
Stock Grant shall be governed by the terms and conditions set forth in the Plan,
and in the applicable Stock Bonus Award Agreement.
               (c) Performance-Vested Restricted Stock Grant. Executive shall be
granted a restricted stock award covering 10,000 shares of Company Common Stock
(the “Performance-Vested Restricted Stock Grant”), pursuant to the Plan. Except
as otherwise provided herein, subject to Executive’s continuous service to the
Company (as defined in the Plan), the Performance-Vested Restricted Stock Grant
will vest over a two (2)-year period measured from the Start Date subject to
achievement of performance milestones based on Executive’s performance to be
determined by the Board upon recommendation of the Board’s Compensation
Committee. For the 2008 bonus year, the applicable vesting schedule shall be as
follows: (i) 7,500 shares shall vest if at least 150%

3.



--------------------------------------------------------------------------------



 



of all applicable 2008 performance milestones are achieved; (ii) 5,000 shares
shall vest if at least 100%, but less than 150%, of all applicable 2008
performance milestones are achieved; (iii) 2,500 shares shall vest if at least
50%, but less than 100%, of all applicable 2008 performance milestones are
achieved; and (iv) no shares shall vest for the 2008 bonus year if less than 50%
of all applicable 2008 performance milestones are achieved. For the 2009 bonus
year, the applicable vesting schedule shall be as follows: (i) 7,500 shares (or
all remaining unvested shares, if less) shall vest if at least 150% of all
applicable 2009 performance milestones are achieved; (ii) 5,000 shares (or all
remaining unvested shares, if less) shall vest if at least 100%, but less than
150%, of all applicable 2009 performance milestones are achieved; (iii) 2,500
shares shall vest if at least 50%, but less than 100%, of all applicable 2009
performance milestones are achieved; and (iv) no shares shall vest if less than
50% of all applicable 2009 performance milestones are achieved. The
Performance-Vested Restricted Stock Grant shall be governed by the terms and
conditions set forth in the Plan, and in the applicable stock bonus award
agreement and grant document. The Company shall have the discretion to structure
some or all of the Performance-Vested Restricted Stock Grant so that it
qualifies as “performance-based compensation” within the meaning of Section
162(m) of the Code.
               (d) Annual Discretionary Grants. At least once each year, after
Executive’s first year of employment, the Board (upon the recommendation of the
Compensation Committee of the Board) will consider whether to grant additional
equity awards to Executive, which determination shall be in the Board’s sole
discretion.
          2.6 Relocation Benefits. Effective as of the Start Date, Executive is
required to relocate to, and maintain a residence in, the San Francisco Bay
Area. To assist in Executive’s relocation from New Jersey to the San Francisco
Bay Area, Executive shall be entitled to receive the relocation benefits
described in this Section 2.6, provided that he remains an employee in good
standing of the Company as of the date that the particular cost or expense is
incurred (the "Relocation Benefits”). The Relocation Benefits shall be the sole
relocation assistance or benefits that Executive will receive from the Company.
After all of Executive’s relocation expenses have been incurred, the
Compensation Committee of the Board will review a final documented accounting of
relocation expenses prepared by Executive, and consider, after discussion with
Executive, whether any additional reimbursement is appropriate. If Executive’s
employment terminates within twelve (12) months after the Start Date, due to
either a termination for Cause by the Company or a voluntary termination by
Executive for any reason, Executive will be required to repay a prorated portion
of the Relocation Benefits received by him from the Company at any time, with
such repayment to be made to the Company no later than thirty (30) days after
the employment termination date. The repayment amount will be calculated by
reducing the total gross amount of the Relocation Benefits received by him by
1/12th for each complete month of employment by Executive. The Relocation
Benefits consist of the following:
               (a) House Hunting Trips. The Company will reimburse Executive’s
reasonable and customary out-of-pocket expenses for him, his spouse and his
children to travel to and from the San Francisco Bay Area for two (2) house
hunting trips. The reimbursable expenses consist of hotel costs, meals, airfare
(coach class), rental car,

4.



--------------------------------------------------------------------------------



 



and related minor expenditures. These expenses must be properly documented and
otherwise comply with the Company’s standard expense reimbursement policy and
practice.
               (b) Moving and Temporary Storage Costs. The Company will pay or
reimburse the reasonable costs of standard ground shipment of Executive’s
personal belongings and household goods, and standard ground shipment of up to
three (3) automobiles. In addition, the Company will pay reasonable storage fees
for storage of Executive’s household goods for up to thirty-six (36) months. To
the extent that such costs are reimbursed to Executive, these expenses must be
properly documented and otherwise comply with the Company’s standard expense
reimbursement policy and practice.
               (c) Sale and Purchase of Real Estate. If, within three (3) years
of the Start Date, Executive sells his current primary residence located in New
Jersey, then the Company will reimburse Executive’s customary and fully
documented non-recurring closing costs incurred by him in connection with such
sale (the “New Jersey Closing Costs”), including real estate commissions (up to
a maximum of six percent (6%) of the sale price), legal and recording fees,
title charges, transfer taxes, and documentary stamps. In addition, if, within
three (3) years of the Start Date, Executive purchases a primary residence in
the San Francisco Bay Area, the Company will reimburse Executive’s customary and
fully documented non-recurring closing costs incurred by him in connection with
such purchase (the “California Closing Costs”) up to a maximum total
reimbursement amount (in the aggregate) equal to three percent (3%) of the
purchase price. For purposes of determining the amounts of the New Jersey
Closing Costs and California Closing Costs, any payment of origination points or
other premiums on mortgages obtained or maintained by Executive shall be deemed
non-reimbursable costs, and the Company shall reasonably determine which items
and costs constitute non-recurring closing costs.
               (d) Housing Allowances. Executive will be eligible to receive
from the Company the following housing allowances (the “Housing Allowances”),
contingent upon his continued employment, as follows: (i) for twelve (12) months
after the Start Date, Executive will receive a monthly temporary housing
allowance of $10,000, the after-tax amount of which shall be used for
Executive’s rental or lease payments, and if he purchases a new residence in the
San Francisco Bay Area within this time period, this monthly allowance shall be
used for mortgage payments for such residence; and (ii) after the one year
anniversary of the Start Date, and beginning only after Executive purchases and
resides in a primary residence in the San Francisco Bay Area, Executive will be
eligible to receive monthly mortgage assistance payments of $6,000 (the
“Mortgage Assistance Payments”), the after-tax amount of which shall be used for
Executive’s mortgage payments for such residence, with such Mortgage Assistance
Payments to be provided for up to a total of twenty-four (24) months, provided
however that Executive will not be eligible for any Mortgage Assistance Payments
if he fails to purchase a primary residence in the San Francisco Bay Area within
three (3) years of the Start Date. The Housing Allowances (including Mortgage
Assistance Payments) will be subject to required payroll deductions and
withholdings, and will not be considered by the Company part of Executive’s Base
Salary, including but not limited to for such purposes as determination of

5.



--------------------------------------------------------------------------------



 



the Annual Bonus, the Severance Benefits (discussed in Section 5.2(b)), or for
the purposes of the Change in Control Agreement (discussed in Section 5.5).
               (e) Gross-Up. At the time of the payment of any of the Relocation
Benefits pursuant to Sections 2.6(a)-(c) which are not deductible for federal
income tax purposes by Executive (e.g. non-deductible storage costs), Executive
will be entitled to an additional “simplified” gross-up cash payment from the
Company in an amount determined by multiplying the amount of the payment of such
Relocation Benefits by 78.8 percent (78.8%).
     3. Proprietary Information Obligations.
          3.1 Agreement. As a condition of employment, Executive agrees to
execute and abide by the Confidential Information and Inventions Assignment
Agreement attached hereto as Exhibit A (the “Confidential Information
Agreement”).
          3.2 Third Party Agreements And Information. Executive represents and
warrants that Executive’s employment by the Company will not conflict with any
prior employment or consulting agreement or other agreement with any third
party, and that Executive will perform his duties to the Company without
violating any such agreement. Executive represents and warrants that Executive
does not possess confidential information or materials arising out of prior
employment, consulting, or other third party relationships, which would be used
in connection with Executive’s employment by the Company, except as expressly
authorized by that third party. During Executive’s employment by the Company,
Executive will use in the performance of Executive’s duties only information
which is generally known and used by persons with training and experience
comparable to Executive’s own, common knowledge in the industry, otherwise
legally in the public domain, or obtained or developed by the Company or by
Executive in the course of Executive’s work for the Company.
     4. Outside Activities During Employment.
          4.1 Exclusive Employment. Except with the prior written consent of the
Board, Executive will not during the term of this Agreement undertake or engage
in any other employment, occupation or business enterprise, other than ones in
which Executive is a passive investor. By way of example, but not limitation,
Executive may serve on one or more boards of directors of other companies
(including both for profit and not for profit entities) provided that the
advance consent of the Board is obtained after Executive provides the Board with
reasonably detailed information about such other companies. The Board hereby
provides authorization to Executive to continue to serve on the boards of
directors of the following entities, provided that such continued service does
not unreasonably interfere with Executive’s discharge of his duties to the
Company: FoldRx Pharmaceuticals, Inc.; John Hopkins University; and Boston
Medical Center. Executive may engage in civic and not-for-profit activities so
long as such activities do not materially interfere with the performance of his
duties hereunder or present a conflict of interest with the Company.

6.



--------------------------------------------------------------------------------



 



          4.2 No Adverse Interests. Except as permitted by Section 4.3,
Executive agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by him to be adverse or
antagonistic to the Company, its business or prospects, financial or otherwise.
          4.3 Noncompetition. During the term of his employment by the Company,
except on behalf of the Company, Executive will not directly or indirectly,
whether as an officer, director, stockholder, partner, proprietor, associate,
representative, consultant, or in any capacity whatsoever engage in, become
financially interested in, be employed by or have any business connection with
any other person, corporation, firm, partnership or other entity whatsoever
which are known by him to compete directly with the Company, throughout the
world, in any line of business engaged in (or planned to be engaged in) by the
Company; provided, however, that anything above to the contrary notwithstanding,
he may own, as a passive investor, securities of any publicly traded competitor
corporation, so long as his direct holdings in any one such corporation shall
not in the aggregate constitute more than one percent (1%) of the voting stock
of such corporation.
     5. Termination Of Employment.
          5.1 At-Will Relationship. Executive’s employment relationship is
at-will and not for any fixed period. Executive may terminate the relationship
at any time for any reason, with or without advance notice. Similarly, the
Company may terminate the employment relationship at any time, with or without
Cause, and with or without advance notice.
          5.2 Termination Without Cause.
               (a) Right To Terminate Without Cause. The Company may terminate
Executive’s employment with the Company at any time without Cause, upon notice
to Executive.
               (b) Severance Benefits for Termination Without Cause. Executive
shall be eligible to receive the following as his sole severance benefits (the
“Severance Benefits”) in the event that: Executive’s employment is terminated by
the Company without Cause at any time; such termination without Cause
constitutes a “separation from service” with the Company within the meaning of
Treasury Regulation Section 1.409A-1(h); Executive is not eligible for severance
benefits under the Change in Control Agreement; Executive remains in compliance
with this Agreement and the Confidential Information Agreement; and Executive
provides the Company (and complies with) an effective Release as required by
Section 6 herein.
                    (i) Severance Pay. Executive will receive severance pay
equal to thirty-six (36) months of the Base Salary in effect as of the
employment termination date, subject to required payroll deductions and
withholdings (the “Severance”). One half of the Severance will be paid in a lump
sum within ten (10) business days after the effective date of the Release. The
remaining one-half of the

7.



--------------------------------------------------------------------------------



 



Severance will be paid as continuation of Executive’s regular base salary
payments (excluding any special forms of compensation such as the Housing
Allowances, any other Relocation Benefits, or bonus compensation) on the
Company’s normal payroll dates for eighteen (18) months, beginning with the
first payroll date following the effective date of the Release.
                    (ii) COBRA Premiums. The Company will pay the monthly
premiums to continue Executive’s group health care coverage (including dependent
coverage, if applicable) pursuant to federal COBRA law or comparable state
insurance laws for eighteen (18) months after the termination date, provided
that Executive timely elects continued coverage pursuant to COBRA and remains
eligible for such coverage.
                    (iii) Accelerated Vesting of Equity Awards; Extension of
Option Exercise Period. The Option and Time-Vested Restricted Stock Grant
specified in Section 2.5 will be subject to accelerated vesting (the
“Acceleration”), such that an additional number of shares equal to the lesser of
either (A) the number of shares under existing such awards at the termination
date that would have vested if Executive’s employment had continued for eighteen
(18) months after the employment termination date (without giving effect to any
other accelerated vesting provision), or (B) all remaining unvested shares under
existing such awards at the termination date, will become vested and exercisable
effective as of the employment termination date. In addition, Executive will be
permitted to exercise any vested shares subject to the Option within twelve
(12) months after the employment termination date, but in no event shall such
period exceed the expiration of the term of the Option as set forth in
Executive’s stock option agreement (the “Option Exercise Extension”).
               (c) Withholding Severance Benefits For Breach. The Company shall
have the right to withhold any unpaid portion of the Severance Benefits or not
permit the Acceleration or Option Exercise Extension upon its notice to
Executive of the Board’s good faith reasonable belief that Executive has
materially breached this Agreement, the Confidential Information Agreement, or
the Release, and the basis for such reasonable belief shall be stated with
specificity in such notice.
          5.3 Termination for Cause.
               (a) Right To Terminate For Cause. The Company may terminate
Executive’s employment with the Company at any time for Cause upon written
notice to Executive.
               (b) Cause Definition. “Cause” for termination shall mean, in the
reasonable determination of the Board, that Executive: (i) has committed an
intentional act, or acted with gross negligence, that has materially injured the
business of the Company, or has committed (or attempted to commit) a fraud
against the Company; (ii) has intentionally refused or failed to follow lawful
and reasonable directions of the Board, after Executive is provided a reasonable
opportunity to be heard on the issue by the Board; (iii) has habitually
neglected Executive’s duties for the Company, or materially

8.



--------------------------------------------------------------------------------



 



breached any duty to or written agreement with the Company (including but not
limited to this Agreement or the Confidential Information Agreement); or
(iv) has been convicted (including a plea of guilty or no contest) of any
felony, or has been convicted (including a plea of guilty or no contest) of any
crime involving moral turpitude or dishonesty. Notwithstanding the foregoing,
Cause shall not exist based on conduct described in clauses (ii) or (iii) above
unless the conduct described in such clause has not been cured within thirty
(30) days following Executive’s receipt of written notice from the Company
specifying the particulars of the conduct constituting Cause, provided however
that such written notice from the Company is not required if Executive’s conduct
is not reasonably capable of being cured.
               (c) No Severance Benefits Upon Termination For Cause. In the
event Executive’s employment is terminated at any time with Cause, he will not
be entitled to any of the Severance Benefits, pay in lieu of notice or any other
such compensation, except as may be provided in a written Company severance
benefit plan, if any, in effect on the termination date, or as required by law.
          5.4 Termination By Executive.
               (a) Right to Resign. Executive may terminate his employment with
the Company at any time upon written notice to the Company, after which no
further compensation will be paid to Executive unless otherwise provided in the
Change in Control Agreement, or required by law.
               (b) No Severance Benefits Upon Resignation. In the event
Executive terminates his employment for any reason, he will not be entitled to
any Severance Benefits, pay in lieu of notice or any other such compensation,
unless otherwise provided in the Change in Control Agreement, or required by
law.
          5.5 Change in Control Severance Benefits Agreement. The Company agrees
to enter into the Executive Change in Control Severance Benefits Agreement
attached hereto as Exhibit B (the “Change In Control Agreement”) with Executive,
which Executive shall execute within ten (10) days of the Effective Date of this
Agreement if he wishes to accept it.
          5.6 Deferred Compensation. All payments provided under this Agreement
are intended to constitute separate payments for purposes of Treasury
Regulation Section 1.409A-2(b)(2). If Executive is a “specified employee” of the
Company or any affiliate thereof (or any successor entity thereto) within the
meaning of Section 409A(a)(2)(B)(i) of the Code on the date of a termination
without Cause that constitutes a “separation from service” with the Company
within the meaning of Treasury Regulation Section 1.409A-1(h) (a “Covered
Termination”), then any Severance paid pursuant to Section 5.2(b)(i) (the
“Payments”) shall be delayed until the earlier of: (i) the date that is six
(6) months after the date of the Covered Termination, or (ii) the date of
Executive’s death (such date, the “Delayed Payment Date”), and the Company (or
the successor entity thereto, as applicable) shall (A) pay to Executive a lump
sum amount equal to the sum of the Payments that otherwise would have been paid
to Executive on or

9.



--------------------------------------------------------------------------------



 



before the Delayed Payment Date, without any adjustment on account of such
delay, and (B) continue the Payments in accordance with any applicable payment
schedules set forth for the balance of the period specified herein.
Notwithstanding the foregoing, (i) Payments scheduled to be paid from the date
of a Covered Termination through March 15 of the calendar year following such
termination shall be paid as scheduled pursuant to the “short-term deferral”
rule set forth in Treasury Regulation Section 1.409A-1(b)(4); (ii) Payments
scheduled to be paid following such March 15 shall be paid as scheduled to the
maximum extent permitted pursuant to an “involuntary separation from service” as
permitted by Treasury Regulation Section 1.409A-1(b)(9)(iii), but in no event
later than the last day of the second taxable year following the taxable year of
the Covered Termination; and (iii) any excess Payments shall be subject to delay
as provided in the previous sentence. Amounts paid pursuant to
Section 5.2(b)(ii) are intended to be paid pursuant to the exception provided by
Treasury Regulation Section 1.409A-1(b)(9)(v)(B). Amounts paid pursuant to
Section 5.2(b)(iii) are intended to be paid pursuant to the exception provided
by Treasury Regulation Section 1.409A-1(b)(5)(E).
     6. Release. Within the applicable timeframe on or after Executive’s
employment termination date, Executive shall provide the Company with an
executed and effective general release of all known and unknown claims
substantially in the form attached hereto as Exhibit C (the “Release”), as a
condition of receipt of any Severance Benefits under Section 5.2(b) of this
Agreement.
     7. Cooperation with Company.
          7.1 Cooperation Obligation. During and after the term of Executive’s
employment, Executive will cooperate with the Company by providing truthful and
accurate information without legal compulsion, in responding to the reasonable
requests of the Company’s Chairman of the Board, Chief Executive Officer or
General Counsel, in connection with any and all existing or future litigation,
arbitrations, mediations or investigations brought by or against the Company, or
its or their respective affiliates, agents, officers, directors or employees,
whether administrative, civil or criminal in nature, with respect to Executive
possesses relevant information. In such matters, Executive agrees to provide the
Company with reasonable advice, assistance and information, including offering
and explaining evidence, providing truthful sworn statements, and participating
in discovery and trial preparation and testimony. Executive also agrees to
promptly send the Company copies of all correspondence (for example, but not
limited to, subpoenas) received by Executive in connection with any such legal
proceedings, unless Executive is expressly prohibited by law from so doing.
          7.2 Expenses and Fees. The Company will reimburse Executive for
reasonable out-of-pocket expenses incurred by Executive as a result of his
cooperation provided under Section 7.1, within thirty (30) days of the
presentation of appropriate documentation thereof, in accordance with the
Company’s standard reimbursement policies and procedures. After termination of
Executive’s employment, if Executive is then not receiving any severance
benefits under this Agreement or the Change in Control Agreement, the Company
also will pay Executive a fee of $400 per hour for the time Executive devotes to
matters as requested by the Company under Section 7.1 (the “Fees”).

10.



--------------------------------------------------------------------------------



 



The Company will not deduct or withhold any amount from the Fees for taxes,
social security, or other payroll deductions, but will issue an IRS Form 1099
with respect to the Fees. Executive acknowledges that in cooperating in the
manner described in Section 7.1, he will be serving as an independent
contractor, not a Company employee, and he will be entirely responsible for the
payment of all income taxes and any other taxes due and owing as a result of the
payment of Fees. Executive hereby indemnifies the Company and its officers,
directors, agents, attorneys, employees, shareholders, subsidiaries, and
affiliates and holds them harmless from any liability for any taxes, penalties,
and interest that may be assessed by any taxing authority with respect to the
Fees, with the exception of the employer’s share of employment taxes
subsequently determined to be applicable, if any.
     8. General Provisions.
          8.1 Notices. Any notices provided hereunder must be in writing and
shall be deemed effective upon the earlier of personal delivery (including
personal delivery by facsimile), the next day after sending by overnight
courier, or five (5) business days after deposit in the United States mail, to
the Company at its corporate headquarters, attention of the Chairman of the
Board of Directors, and to Executive at his address as listed in the Company’s
payroll records.
          8.2 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties pursuant to applicable law.
          8.3 Waiver. If either party should waive any breach of any provisions
of this Agreement, the waiving party shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.
          8.4 Complete Agreement. This Agreement, including its exhibits,
constitutes the complete, final, and exclusive embodiment of the agreement
between Executive and the Company with regard to the subject matter hereof. It
is entered into without reliance on any promise or representation other than
those expressly contained herein, and it supersedes and replaces any other
agreements, representations or promises made to Executive by anyone, whether
oral or written, concerning such subject matter. Other than changes to
Executive’s employment terms which are within the discretion of the Company or
the Board to make (as provided herein, by law, or pursuant to the articles and
by-laws of the Company), the terms of this Agreement cannot be modified or
amended except in a writing approved by the Board and signed by a duly
authorized officer or director of the Company and Executive.

11.



--------------------------------------------------------------------------------



 



          8.5 Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement. Signatures transmitted via facsimile shall be deemed equivalent to
originals.
          8.6 Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
          8.7 Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of his duties hereunder and he may not
assign any of his rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.
          8.8 Survival. Executive’s duties under the Confidential Information
Agreement and Section 7 (Cooperation With Company) of this Agreement shall
survive termination of his employment with the Company.
          8.9 Attorneys’ Fees. If either party hereto brings any action to
enforce his or its rights hereunder, the party successful in enforcing this
Agreement shall be entitled to recover his or its reasonable attorneys’ fees and
costs incurred in connection with such action
          8.10 Dispute Resolution. To aid in the rapid and economical resolution
of any disputes which may arise under this Agreement, Executive and the Company
agree that any and all claims, disputes or controversies of any nature
whatsoever arising from or regarding the interpretation, performance,
negotiation, execution, enforcement or breach of this Agreement, Executive’s
employment, or the termination of Executive’s employment, including but not
limited to any statutory claims, shall be resolved by confidential, final and
binding arbitration conducted before a single arbitrator with JAMS, Inc.
(“JAMS”) in San Francisco, California, in accordance with JAMS’ then-applicable
arbitration rules. The parties acknowledge that by agreeing to this arbitration
procedure, they waive the right to resolve any such dispute through a trial by
jury, judge or administrative proceeding. Executive will have the right to be
represented by legal counsel at any arbitration proceeding. The arbitrator
shall: (a) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be available under
applicable law in a court proceeding; and (b) issue a written statement signed
by the arbitrator regarding the disposition of each claim and the relief, if
any, awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based. The Company
shall bear JAMS’ arbitration fees and administrative costs. Nothing in this
Agreement shall prevent either party from obtaining injunctive relief in court
to prevent irreparable harm pending the conclusion of any such arbitration. Any
awards or orders in such arbitrations may be entered and enforced as judgments
in the federal and state courts of any competent jurisdiction. The arbitrator,
and not a court, shall be authorized to determine whether the provisions of this
paragraph apply to a dispute, controversy or claim sought to be resolved in
accordance with these arbitration procedures.

12.



--------------------------------------------------------------------------------



 



          8.11 Choice of Law. All questions concerning the construction,
validity and interpretation of this Agreement will be governed by the law of the
State of California, without giving effect to choice of law principles.
     In Witness Whereof, the parties have executed this Agreement on the day and
year first written above.

                  Onyx Pharmaceuticals, Inc.    
 
           
 
  By:   /s/ Hollings C. Renton
 
Hollings C. Renton    
 
      Chief Executive Officer    

N. Anthony Coles, an Individual

     
/s/ N. Anthony Coles
 
   

13.



--------------------------------------------------------------------------------



 



Exhibit A
CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT
     In consideration of my employment or continued employment by Onyx
Pharmaceuticals, Inc or its subsidiaries or affiliates (the “Company”), and the
compensation paid to me now and during my employment with the Company, I agree
to the terms of this Agreement as follows:
1. Confidential Information Protections.
     1.1 Nondisclosure; Recognition of Company’s Rights. At all times during and
after my employment, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential Information (defined
below), except as may be required in connection with my work for Company, or as
expressly authorized in writing by an officer of Company. I will obtain such
officer’s written approval before publishing or submitting for publication any
material (written, oral, or otherwise) that relates to my work at Company and/or
incorporates any Confidential Information. I hereby assign to Company any rights
I have or may acquire in any and all Confidential Information and recognize that
all Confidential Information shall be the sole and exclusive property of Company
and its assigns.
     1.2 Confidential Information. The term “Confidential Information” shall
mean any and all confidential knowledge, data or information related to
Company’s business or its actual or demonstrably anticipated research or
development, including without limitation (a) trade secrets, inventions, ideas,
processes, computer source and object code, data, formulae, programs, other
works of authorship, know-how, improvements, discoveries, developments, designs,
techniques, methodologies, techniques, processes, assay systems, procedures,
tests, formulations, gene sequences and loci, compounds, micro-organisms or
other cell types, proteins, peptides, genetic and other biological material,
computer programs, algorithms, software, reports, documentation, equipment, and
devices; (b) information regarding products, services, plans for research and
development, unpublished test results, clinical trials, marketing and business
plans, budgets, financial statements, contracts, prices, suppliers, and
customers; (c) information regarding the skills and compensation of Company’s
employees, contractors, and any other service providers of Company; and (d) the
existence of any business discussions, negotiations, or agreements between
Company and any third party.
     1.3 Third Party Information. I understand that Company has received and in
the future will receive from third parties confidential or proprietary
information (“Third Party Information") subject to a duty on Company’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. During and after the term of my employment, I will hold Third
Party Information in strict confidence and will not disclose to anyone (other
than Company personnel who need to know such information in connection with
their work for Company) or use, Third Party Information, except in connection
with my work for Company or unless expressly authorized by an officer of Company
in writing.
     1.4 No Improper Use of Information of Prior Employers and Others. I
represent that my employment by Company does not and will not breach any
agreement with any former employer, including any noncompete agreement or any
agreement to keep in confidence or refrain from using information acquired by me
in confidence or trust prior to my employment by Company. I further represent
that I have not entered into, and will not enter into, any agreement, either
written or oral, in conflict with my obligations under this Agreement. During my
employment by Company, I will not improperly use or disclose any confidential
information or trade secrets of any former employer or other third party, nor
will I bring onto the premises of Company or use any unpublished documents or
any property belonging to any former employer or other third party, in violation
of any lawful agreements with that former employer or third party. I will use in
the performance of my duties only information that is generally known and used
by persons with training and experience comparable to my own, is common
knowledge in the industry or otherwise legally in the public domain, or is
otherwise provided or developed by Company.
2. Inventions.
     2.1 Inventions and Intellectual Property Rights. As used in this Agreement,
the term “Invention” means any ideas, concepts, information, materials,
processes, methods, data, programs, know-how, improvements, discoveries,
developments, designs, artwork, formulae, other patentable or copyrightable
works, and techniques and all Intellectual Property Rights in any of the items
listed above. The term “Intellectual Property Rights” means all trade secrets,
copyrights, trademarks, mask work rights, patents and other intellectual
property rights recognized by the laws of any jurisdiction or country.
     2.2 Prior Inventions. I have disclosed on Exhibit A a complete list of all
Inventions that (a) I have, or I have caused to be, alone or jointly with
others, conceived, developed, or reduced to practice prior to the commencement
of my employment by Company; (b) in which I have an ownership interest or which
I have a license to use; and (c) I wish to have excluded from the scope of this
Agreement (collectively referred to as “Prior Inventions”). If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions. I agree that I will not incorporate, or permit

1



--------------------------------------------------------------------------------



 



to be incorporated, Prior Inventions in any Company Inventions (defined below)
without Company’s prior written consent. If, in the course of my employment with
Company, I incorporate a Prior Invention into a Company process, machine or
other work, I hereby grant Company a non-exclusive, perpetual, fully-paid and
royalty-free, irrevocable and worldwide license, with rights to sublicense
through multiple levels of sublicensees, to reproduce, make derivative works of,
distribute, publicly perform, and publicly display in any form or medium,
whether now known or later developed, make, have made, use, sell, import, offer
for sale, and exercise any and all present or future rights in, such Prior
Invention.
     2.3 Assignment of Company Inventions. Inventions assigned to the Company or
to a third party as directed by the Company pursuant to the section titled
“Government or Third Party” are referred to in this Agreement as “Company
Inventions.” Subject to the section titled “Government or Third Party” and
except for Inventions that I can prove qualify fully under the provisions of
California Labor Code section 2870 and that I have set forth in Exhibit A, I
hereby assign and agree to assign in the future (when any such Inventions or
Intellectual Property Rights are first reduced to practice or first fixed in a
tangible medium, as applicable) to Company all my right, title, and interest in
and to any and all Inventions (and all Intellectual Property Rights with respect
thereto) made, conceived, reduced to practice, or learned by me, either alone or
with others, during the period of my employment by Company.
     2.4 Obligation to Keep Company Informed. During the period of my employment
and for one (1) year after my employment ends, I will promptly and fully
disclose to Company in writing (a) all Inventions authored, conceived, or
reduced to practice by me, either alone or with others, including any that might
be covered under California Labor Code section 2870, and (b) all patent
applications filed by me or in which I am named as an inventor or co-inventor.
     2.5 Government or Third Party. I agree that, as directed by the Company, I
will assign to a third party, including without limitation the United States,
all my right, title, and interest in and to any particular Company Invention.
     2.6 Enforcement of Intellectual Property Rights and Assistance. During and
after the period of my employment, I will assist Company in every proper way to
obtain and enforce United States and foreign Intellectual Property Rights
relating to Company Inventions in all countries. If the Company is unable to
secure my signature on any document needed in connection with such purposes, I
hereby irrevocably designate and appoint Company and its duly authorized
officers and agents as my agent and attorney in fact, which appointment is
coupled with an interest, to act on my behalf to execute and file any such
documents and to do all other lawfully permitted acts to further such purposes
with the same legal force and effect as if executed by me.
     2.7 Incorporation of Software Code. I agree that I will not incorporate
into any Company software or otherwise deliver to Company any software code
licensed under the GNU General Public License or Lesser General Public License
or any other license that, by its terms, requires or conditions the use or
distribution of such code on the disclosure, licensing, or distribution of any
source code owned or licensed by Company.
3. Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by the
Company) of all Inventions made by me during the period of my employment by the
Company, which records shall be available to, and remain the sole property of,
the Company at all times.
4. Additional Activities. I agree that (a) during the term of my employment by
Company, I will not, without Company’s express written consent, engage in any
employment or business activity directly related to or competitive with the
business in which the Company is now or becomes involved, or would otherwise
conflict with my obligations to the Company. To protect the Company’s
Intellectual Property Rights, and because of the position in the Company that I
hold, I agree that during my employment with the Company whether full-time or
part-time and for a period of one year after my last day of employment with the
Company, I will not (a) directly or indirectly, solicit, induce or encourage, or
attempt to solicit, induce, or encourage or otherwise cause any employee,
consultant or independent contractor of the Company to terminate his or her
relationship with the Company in order to become an employee, independent
contractor, or consultant to or for any other person or entity (or any such
employee, consultant or independent contractor who has terminated their
relationship with the Company within the six months prior to the date of the
action prohibited hereunder), or (b) directly or indirectly solicit the business
of any client or customer of the Company (other than on behalf of the Company)
if such solicitation would involve the unauthorized use or disclosure of the
Company’s Confidential Information.
5. Return Of Company Property. Upon termination of my employment or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions, Third Party Information
or Confidential Information and certify in writing that I have fully complied
with the foregoing obligation. I agree that I will not copy, delete, or alter
any information contained upon my Company computer or Company equipment before I
return it to Company. In addition, if I have used any personal computer, server,
or e-mail system to receive, store, review, prepare or transmit any Company
information, including but not limited to, Confidential Information, I agree to
provide the Company with a computer-useable copy of all such Confidential
Information and then permanently delete and expunge such Confidential
Information from those systems; and I agree to provide the Company access to my
system as reasonably requested to verify that the necessary copying and/or
deletion is

2



--------------------------------------------------------------------------------



 



completed. I further agree that any property situated on Company’s premises and
owned by Company is subject to inspection by Company’s personnel at any time
with or without further notice. Prior to the termination of my employment or
promptly after termination of my employment, I will cooperate with Company in
attending an exit interview and certify in writing that I have complied with the
requirements of this section.
6. Notification Of New Employer. In the event that I leave the employ of
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement, by Company providing a copy of this
Agreement or otherwise.
7. General Provisions.
     7.1 Governing Law and Venue. This Agreement and any action related thereto
will be governed, controlled, interpreted and defined by and under the laws of
the State of California, without giving effect to any conflicts of laws
principles that require the application of the law of a different state. I
hereby expressly consent to the personal jurisdiction and venue in the state and
federal courts for the county in which Company’s principal place of business is
located for any lawsuit filed there against me by Company arising from or
related to this Agreement.
     7.2 Severability. If any provision of this Agreement is, for any reason,
held to be invalid or unenforceable, the other provisions of this Agreement will
be unimpaired and the invalid or unenforceable provision will be deemed modified
so that it is valid and enforceable to the maximum extent permitted by law.
     7.3 Survival. This Agreement shall survive the termination of my employment
and the assignment of this Agreement by Company to any successor-in-interest or
other assignee and be binding upon my heirs and legal representatives.
     7.4 Employment. I agree and understand that nothing in this Agreement shall
give me any right to continued employment by Company, and it will not interfere
in any way with my right or Company’s right to terminate my employment at any
time, with or without cause and with or without advance notice.
     7.5 Notices. Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service. Notice will be effective upon
receipt or refusal of delivery. If delivered by certified or registered mail,
notice will be considered to have been given five (5) business days after it was
mailed, as evidenced by the postmark. If delivered by courier or express mail
service, notice will be considered to have been given on the delivery date
reflected by the courier or express mail service receipt. Each party may change
its address for receipt of notice by giving notice of such change to the other
party.
     7.6 Injunctive Relief. I acknowledge that, because my services are personal
and unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance). The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such party at law or in equity.
     7.7 Waiver. Any waiver or failure to enforce any provision of this
Agreement on one occasion will not be deemed a waiver of any other provision or
of such provision on any other occasion.
     7.8 Export. I agree not to export, directly or indirectly, any U.S.
technical data acquired from Company or any products utilizing such data, to
countries outside the United States, because such export could be in violation
of the United States export laws or regulations.
     7.9 Entire Agreement. The obligations pursuant to sections of this
Agreement titled “Confidential Information Protections” and “Inventions” shall
apply at any time during which I was previously employed, or am in the future
employed by Company or, to the fullest extent permitted by law, to any time
during which I was previously engaged, or am in the future engaged, by Company
as an independent contractor, if no other agreement governs nondisclosure and
assignment of inventions during such period. This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matter hereof and supersedes and merges all prior communications between us with
respect to such matters. No modification of or amendment to this Agreement, or
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by me and an officer of the Company. Any subsequent change or
changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

3



--------------------------------------------------------------------------------



 



     This Agreement shall be effective as of the first day of my employment with
Company.

                           EMPLOYEE:       ONYX PHARMACEUTICALS, INC.:    
     I have read, understand, and accept this agreement and have been given the
opportunity to discuss it with independent legal counsel.       Accepted and
agreed:    
 
                   
 
 
 
(Signature)          
 
(Signature)    
 
                   
By:
          By:        
 
 
 
         
 
   
Title:
          Title:        
 
 
 
         
 
   
Date:
          Date:        
 
 
 
         
 
   
Address:
          Address:        
 
 
 
         
 
   

4



--------------------------------------------------------------------------------



 



EXHIBIT A TO
CONFIDENTIAL INFORMATION AND
INVENTIONS ASSIGNMENT AGREEMENT

INVENTIONS
     1. Prior Inventions Disclosure. The following is a complete list of all
Prior Inventions (as provided in Section 2.2 of the attached Employee
Confidential Information and Inventions Assignment Agreement, defined herein as
the “Agreement”):

                      o   None    
 
                    o   See immediately below:    
 
                         
 
                         
 
               
 
      o   Additional sheets attached.    

     2. Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below and the proprietary rights and obligations with respect
to which I owe to the following party(ies):

                                  Invention or Improvement   Party(ies)        
        Relationship        
 
    1.              
 
         
 
 
 
                     
 
    2.              
 
         
 
 
 
                     
 
    3.              
 
         
 
 
 
                     

             
 
      o   Additional sheets attached.

     3. Limited Exclusion Notification.
     This is to notify you in accordance with Section 2872 of the California
Labor Code that the foregoing Agreement between you and Company does not require
you to assign or offer to assign to Company any Invention that you develop
entirely on your own time without using Company’s equipment, supplies,
facilities or trade secret information, except for those Inventions that either:

 



--------------------------------------------------------------------------------



 



     a. Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or
     b. Result from any work performed by you for Company.
     To the extent a provision in the foregoing Agreement purports to require
you to assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
     This limited exclusion does not apply to any patent or Invention covered by
a contract between Company and the United States or any of its agencies
requiring full title to such patent or Invention to be in the United States.

 



--------------------------------------------------------------------------------



 



Exhibit B
EXECUTIVE CHANGE IN CONTROL SEVERANCE BENEFITS AGREEMENT

 



--------------------------------------------------------------------------------



 



Exhibit C
RELEASE AGREEMENT
(To be signed on or within twenty-one (21) days after the employment termination
date.)
     1. Consideration. I understand that my employment with Onyx
Pharmaceuticals, Inc. (the "Company”) terminated effective                     ,
20___(the “Separation Date”). The Company has agreed that if I timely sign this
Release Agreement (“Release”) and allow it to become effective, the Company will
provide me certain Severance Benefits pursuant to the terms of the Executive
Employment Agreement (the “Agreement”) between myself and the Company. I
understand that I am not entitled to the Severance Benefits unless I timely sign
this Release and allow it to become effective.
     2. General Release. In exchange for the Severance Benefits to be provided
to me under the Agreement that I am not otherwise entitled to receive, I hereby
generally and completely release, acquit and forever discharge the Company and
its parent, subsidiary, and affiliated entities, along with its and their
predecessors and successors and their respective directors, officers, employees,
shareholders, stockholders, partners, agents, attorneys, insurers, affiliates
and assigns (collectively, the “Released Parties”), of and from any and all
claims, liabilities and obligations, both known and unknown, that arise from or
are in any way related to events, acts, conduct, or omissions occurring at any
time prior to and including the date that I sign this Release (collectively, the
“Released Claims”). The Released Claims include, but are not limited to: (a) all
claims arising out of or in any way related to my employment with the Company,
or the termination of that employment; (b) all claims related to my compensation
or benefits from the Company, including salary, bonuses, commissions, other
incentive compensation, vacation pay and the redemption thereof, expense
reimbursements, severance payments, fringe benefits, stock, stock options, or
any other ownership or equity interests in the Company; (c) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing (including but not limited to claims based on or
arising from the Agreement); (d) all tort claims, including but not limited to
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
but not limited to claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act of 1967 (as amended)
(the “ADEA”), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or under applicable law; (b) any rights
which are not waivable as a matter of law; or (c) any claims for breach of the
Agreement arising after the date that I sign the Release. In addition, nothing
in this Release prevents me from filing, cooperating with, or participating in
any investigation or proceeding before the Equal Employment Opportunity

 



--------------------------------------------------------------------------------



 



Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge, investigation or proceeding. I hereby represent and warrant that, other
than the Excluded Claims, I am not aware of any claims I have or might have
against any of the Released Parties that are not included in the Released
Claims.
     3. ADEA Waiver. I acknowledge that I am knowingly and voluntarily waiving
and releasing any rights I may have under the ADEA, that the consideration given
for the Release is in addition to anything of value to which I was already
entitled, and that I have been advised by this writing, as required by the ADEA,
that: (a) my release of claims does not apply to any rights or claims that arise
after the date I sign this Release; (b) I should consult with an attorney prior
to signing this Release (although I may choose voluntarily not to do so); (c) I
have twenty-one (21) days to consider this Release (although I may choose
voluntarily to sign it sooner); (d) I have seven (7) days following the date I
sign this Release to revoke it by providing written notice of my revocation to
the Chairman of the Company’s Board of Directors; and (e) this Release will not
be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).
     4. Section 1542 Waiver. In giving the general release herein, which
includes claims which may be unknown to me at present, I acknowledge that I have
read and understand Section 1542 of the California Civil Code, which reads as
follows: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any other jurisdiction of similar
effect with respect to my release of claims, including but not limited to any
unknown or unsuspected claims herein.
     5. Representations. I hereby represent that I have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which I am eligible, pursuant to the Family
and Medical Leave Act or otherwise, and have not suffered any on-the-job injury
for which I have not already filed a workers’ compensation claim.
     6. Additional Covenants. In addition to the above: (a) I hereby acknowledge
and reaffirm my continuing obligations to the Company under the terms of my
Confidential Information and Inventions Assignment Agreement; (b) I agree not to
disparage the Company or any of the other Released Parties in any manner likely
to be harmful to its or their business, business reputations, or personal
reputations; (c) I agree to return, no later than my employment termination
date, all Company property, documents, information, and materials, including but
not limited to any and all embodiments (e.g., notes, computer-recorded
information) of the Company’s proprietary or confidential information (and all
reproductions thereof, in whole or in part) in my possession or control; and
(d) I will not voluntarily provide assistance, information or advice, directly
or indirectly (including through agents or attorneys), to any person or entity
in connection with any claim or cause of action of any kind brought against the
Company or its officers,

 



--------------------------------------------------------------------------------



 



directors, or affiliated entities, nor induce or encourage any person or entity
to bring such claims; provided that it shall not violate this covenant if I
testify truthfully when required to do so by a valid subpoena or under similar
compulsion of law.

          Understood and Agreed:    
 
        N. Anthony Coles, an Individual    
 
             
 
       
Date:
       
 
 
 
   

 